Title: To Thomas Jefferson from Joseph Delaplaine, 18 February 1822
From: Delaplaine, Joseph
To: Jefferson, Thomas


Dear Sir,
Philadelphia
Feby 18. 1822
I had the pleasure of writing to you few days ago, & enclosed a prospectus of the Picture of the United States. If you may think of any thing worthy to be inserted in it I shall be happy to be favoured with it.—Or, if on look into Morse’s Geography you find he has omitted any matter which you May deem interesting, I hope you will have the goodness, provided you may have leisure, to inform me of it, & it shall be supplied.I now send herewith, the School Exercises, by my friend Charles Mead, & will be happy to receive from you a recommedation of it if it is contained in only 3 lines— Mr Mead I know will feel grateful for it.Very truly & respectfully I am Dr sir, your obedt StJoseph Delaplaine